We are of opinion that the discretion of the learned court in modifying the decree of separation was improperly exercised, and that the defendant’s failure to permit plaintiff to take the child upon the occasion he mentioned was excusable, in view of its physical condition. The order upon the motion to punish defendant for contempt and for a modification of the decree is reversed, with ten dollars costs and disbursements, and the motion denied. We have examined the replying affidavit of the plaintiff upon the appeal, and the order denying defendant’s motion to resettle the order of July 2, 1925, is affirmed, without costs. Rich, Jaycox, Kapper and Lazansky, JJ., concur; Kelly, P. J., not voting.